           Case 3:19-cv-00637-BAJ-SDJ                      Document 90            01/22/21 Page 1 of 1




                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA

CHRISTOPHER STEVENSON (#509582)                                                                  CIVIL ACTION

VERSUS
                                                                                                 19-637-BAJ-SDJ
KEVIN BENJAMIN, ET AL.

                                                         ORDER

         Before the Court is the plaintiff’s Motion (R. Doc. 77) wherein the plaintiff requests that

a federal investigation be commenced with regards to the course of the proceedings in this

matter. The Court finds no authority for such a request under the circumstances in this civil

matter.1 Accordingly,

         IT IS ORDERED that the plaintiff’s Motion (R. Doc. 77) is DENIED.

         Signed in Baton Rouge, Louisiana, on January 22, 2021.



                                                             S
                                                         SCOTT D. JOHNSON
                                                         UNITED STATES MAGISTRATE JUDGE




1
  To the extent the plaintiff is requesting injunctive relief, the plaintiff must establish: (1) a substantial likelihood of
prevailing on the merits; (2) a substantial threat of irreparable injury if the injunction is not granted; (3) the
threatened injury outweighs any harm that will result to the non-movant if the injunction is granted; and (4) the
injunction will not disserve the public interest. See Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d 727, 734
(5th Cir. 2008). The plaintiff has not addressed any of the aforementioned factors in his Motion.
